Citation Nr: 1339526	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  08-01 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetic retinopathy. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to August 1972. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington, which denied service connection for a left eye vision injury. 

In November 2011, the Board remanded the case for additional development.  

The issue has been recharacterized to comport with the evidence of record.

This appeal was processed using the paperless claim processing system.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's diabetic retinopathy was caused by service-connected type 2 diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for diabetic retinopathy, secondary to service-connected type 2 diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(2012).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Retinopathy, maculopathy, glaucoma and cataracts are not chronic conditions under 38 C.F.R. § 3.303(b) and will be addressed using the general principles of service connection.  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Veteran contends that he sustained an injury to his left eye in service which caused his current left eye disability, including vision difficulty.  Service treatment 


records reflect the Veteran was treated after being struck in the left supraorbital region by a piece of falling metal during service in May 1970.  He sustained a left supraorbital laceration which was sutured.  

The December 2011 VA examination report reflects diagnoses of severe nonproliferative diabetic retinopathy/proliferative diabetic retinopathy, noted to be unrelated to the eye injury in service.  Nevertheless, the Courts have held that because proceedings before VA are nonadversarial, VA's obligation to analyze claims goes beyond the arguments explicitly made.  Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

Although determined not to be directly related to the in-service injury, the VA examiner concluded that the Veteran's severe diabetic retinopathy in both eyes is due to diabetes mellitus.  An October 2013 rating decision shows service connection has been established for type 2 diabetes mellitus.  Thus, service connection for diabetic retinopathy due to service-connected diabetes mellitus is warranted.  

In reaching a determination, the Board has accorded significant probative value to the VA medical opinion.  The examiner reviewed the claim file and the rationale provided for the opinion is based on objective findings and reliable principles.  

The evidence is in favor of the claim.  Service connection for diabetic retinopathy is warranted.  




ORDER

Service connection for diabetic retinopathy is granted.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


